Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 03/24/2022 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 112(a) (numbered as page 6) which recites:
“Applicant respectfully submits that Figs. 11, 21, and 23 and associated descriptions in the specification of the present application teach that the boundary portion 32 is formed in a front surface of the stage-shaped machined portion and that the corner portion 33 is formed in the twisted machined portion. The fact that each of these portions is indicated throughout the disclosure of the present application, namely the specification and the drawings, by a respectively different reference numeral is further evidence that these portions are distinct from each other. Also, the disclosure of the present application teaches that the twisted machined portion is extended in an upward direction from and is formed on the stage-shaped machined portion… In light of the above-discussed disclosures, Applicant respectfully submits that one having ordinary skill in the subject art would understand that "the boundary portion and the 7 corner portion are formed as being distinct from each other," as recited in the claims of the present application.”
	The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that being formed separately as different portions, is not how the claimed language is interpreted. Using BRI the claimed language “formed as being distinct from each other” is interpreted as two portions that are formed and are completely distinct from each other, meaning there is no contact between the two portions which the specification does not have support for.  

Applicant's arguments filed 03/24/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 102 & 103 (numbered as pages 8-15) which recites:
“It is evident from Fig. 3 of Arvin that even if the "top land 38" is changed in shape, this does not result in "a front surface of each of the plurality of side surfaces (emphasis added)" being "changed in shape." In the second paragraph of the Response to Arguments section at page 3 of the Office Action, the Examiner responds to this point by asserting "the side surfaces are mapped to gear teeth and the top land 38 is the front surface of the gear teeth (emphasis added)." Applicant respectfully traverses these assertions because claim 1 was amended on December 29, 2021 to recite that each of the plurality of side surfaces are "twisted in an upward direction." The gear teeth of Arvin are not disclosed as being twisted in an upward direction to any extent.”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner’s interpretation of front surface is the top surface from a bird’s eye view, and the front surface of the gear teeth based on this interpretation would be the top land 38. The gear teeth which are interpreted as the side surfaces are twisted in an upward direction, please view Fig. 3, and Fig. 4.

“the twisted machined portion makes contact with the stage-shaped machined portion at a multi-sided part." … Applicant respectfully submits that this amendment distinguishes from the Examiner's assertion that the outer rim 14 of Fig. 2 of Arvin corresponds to the stage-shaped machined portion of claim 1 of the present application and the gear teeth 12 of Arvin correspond to the twisted machined portion of claim 1 of the present application.”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner’s interprets the outer rim 14 as the stage-shaped machined portion, and the gear teeth 12 as the twisted machined portion which do make contact looking at Fig. 2

“Applicant respectfully traverses these assertions because claim 1 was amended on December 29, 2021 to recite that "the boundary portion is formed in a front surface of the stage- shaped machined portion (emphasis added)." It is evident that elements 22 and 38 of Arvin are not formed "in a front surface of' the outer rim 14 of Arvin which the Examiner refers to as corresponding to the stage-shaped machined portion of claim 1. See, for example, Fig. 2 of Arvin in this regard”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner’s interpretation of front surface is the top surface from a bird’s eye view, and the front surface of the stage-shaped machined portion interpreted as the outer rim 14 would be elements 22 and 38 before machining, please view Fig. 1.

“Arvin does not disclose, or even suggest, an evaluation work piece, as disclosed and claimed in the present application, that includes evaluation portions so as to be able to measure evaluation items in order to evaluate influences on a machine tool that is affected by various factors such as a machining program, a numerical controller and a machine”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner points to Arvin Fig. 14 152 Measure and evaluate prototype gear using GAGE file and Hoffler machine, [0029] A test gear is then manufactured and evaluated. The evaluation work piece is the test gear which is manufactured, measured, and then evaluated by a file and machine. 
“Examiner asserts that "the limitation 'so as to be able to ...' is considered intended use." Applicant respectfully traverses this assertion because this portion of claim 1 was amended to more specifically recite "is configured so as to be able to measure , It has been held that "configured to" is narrower than "capable of'; and that "configured to" is most naturally understood to mean that the claimed element is designed to accomplish the specified objective, not simply that the claimed element can be made to serve that purpose. See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir. 2012).”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner maintains that the limitation “so as to be able to” is intended use
“Applicant respectfully traverses this assertion because claim 1 was amended in the response filed on December 29, 2021 to more precisely recite that "each of the at least one of the curved surface portion, the boundary portion, and the corner portion is an evaluation portion that is configured so as to be able to measure evaluation items." Even assuming that the Examiner's above-discussed assertion in this regard is correct, Applicant respectfully submits that there is no teaching, or even a suggestion, that any of the specific portions of Arvin asserted by the Examiner as corresponding to each of the curved surface portion, the boundary portion, and the corner portion of claim 1 is used as an evaluation portion.”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner points to Arvin Fig. 14 152 Measure and evaluate prototype gear using GAGE file and Hoffler machine, [0029] A test gear is then manufactured and evaluated. The evaluation work piece is the test gear which is manufactured, measured, and then evaluated by a file and machine. The test gear incorporates curved surface portion, the boundary portion, and the corner portions which are interpreted as the gear teeth 12, prototype gear before machining, chamfer 42b.

Claim Rejections - 35 USC § 112
Claims 1,5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The support for the limitation “wherein the boundary portion and the corner portion are formed as being distinct from each other” is not found to have sufficient structure. Applicants points to Fig.11, and states “The disclosure of the present application consistently teaches these two portions as being distinct from each other”. There is no special definition for distinct discussed in the specification so it appears the specification is illustrating the opposite of the claimed subject matter since the corner portion is still connected to the boundary portion when viewing Fig. 11 since they are a part of the same work piece.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvin (US20050171631).

Regarding claim 1, Arvin teaches an evaluation work piece which is machined with a multi-axis machine tool ([0029] A test gear is then manufactured and evaluated, [0059] one such robot found useful for carrying out the preset invention is the LR Mate 200i 6-axis electric servo-driven robot).
that includes three linear axes  ([0030] X, y and Z coordinates) and one or more rotary axes ([0032] the chuck rotates to bring a next Section of the gear into position for machining and these operations are repeated until the gear tooth contours, toe-to-heel have been chamfered and deburred, [0061] tool holder 72 rotatably holds a machining tool 74).
the evaluation work piece comprising: a stage-shaped machined portion (fig. 2 outer rim 14, [0053] gear teeth 12 cut on an outer rim 14); a twisted machined portion extended in an upward direction (fig. 1 gear teeth) which is formed on the stage-shaped machined portion (Fig. 14 166 grind gear teeth using spiral bevel gear grinding machine, [0041] Fig. 2 showing the gear teeth),
and the twisted machined portion makes contact with the stage-shaped machined portion at a multi-sided part (Fig. 2 outer rim 14 as stage-shaped machine portion, Fig. 1 twisted machined portion as gear teeth 12, Fig. 2), the twisted machined portion including a plurality of side surfaces that are each twisted in the upward direction (fig. 1 gear teeth)  so as to form curved surfaces in which a front surface of each of the plurality of side surfaces is changed in shape (Fig. 4 side surfaces as gear teeth, [0054] top land 38, Fig. 14  162 Chamfer and deburr gear using robotically-operated tool,  166 Grind gear teeth using spiral bevel gear grinding machine, 168 polish gear teeth, [0030] machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing). (i.e. looking at fig. 3 you can see the teeth are extended in an upward direction and have curved surfaces, the front side of the teeth top land 38 are grinded and polished which would change the shape.),
the front surface also extending in the upward direction (front surface as top land 38, Fig. 4) ;

a curved surface portion formed in the front surface of each of the plurality of side surfaces so as to extend in the upward direction (Fig. 4 side surfaces as gear teeth). 
 in which an inclination of a tool is changed (Fig.14  162 Chamfer and deburr gear using robotically-operated tool, [0063] As seen in FIG. 10, machining tool 74 is shown in two positions, 74A and 74B When machining profile chamfer 42 on gear tooth 12, tool 74 would be positioned in orientation 74A, when machining a chamfer on Surface 48 of gear tooth 32, tool 74 would be positioned in the orientation shown at 74B, [0033] This will require repositioning and reorientation of the machining tool to follow the gear contour and may make it desirable to keep the tool in a first orientation to machine Some Surfaces, then reposition the tool and machine the remaining Surfaces, Fig. 14 Polish gear teeth ), 
a boundary portion of two regions of a flat surface (i.e. the prototype gear before machining is the boundary portion of a flat surface), each of the two regions of the flat surface is machined at a respectively different angle (Fig. 3 22 and 38)   of the tool, and a corner portion (corner portion as 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b)) at a boundary between two side surfaces of the plurality of side surfaces (Fig. 14 148 Use CAGE file to generate cutting machine settings to cut prototype gear, [0076] At numeral 148 the settings are used to direct the gear cutting machine to manufacture a prototype gear from a metallic blank). (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the location of this is between two gear teeth ).
, in which an amount of movement of the rotary axis is larger than an amount of movement of a tool tip point ( Fig. 4 [0061] At the outermost end 70 of second arm segment 66, a tool holder 72 is mounted,  [0059] A work table 52 supports a horizontal work Surface 54 to which a “table top' robot 56 and an indexable chuck 58 are mounted. [0030] X, y and Z coordinates with Sufficient Specificity to guide a machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing, [0061] arm 62, the motion of which is controlled by a central processing unit (not shown) using control Software provided by the manufacturer of table top robot 56, [0032] the chuck rotates to bring a next Section of the gear into position for machining, [0061]  tool holder 72 rotatably holds a machining tool 74). (i.e. indexable chuck 58 is rotated from one tooth to the next, the chuck 58 will have to rotate 360 degrees, while the tool holder 72 holding the tool will have less movement, look at Fig. 4), wherein the boundary portion is formed in a front surface of the stage-shaped machined portion (fig. 2 outer rim 14), and the curved surface portion (Fig. 1 gear tooth 12)    and the corner portion (Fig. 14 148 Use CAGE file to generate cutting machine settings to cut prototype gear, [0076] At numeral 148 the settings are used to direct the gear cutting machine to manufacture a prototype gear from a metallic blank, corner portion is 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b)),
 are formed in the twisted machined portion (fig. 1 gear teeth, [0030] machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing ). (i.e. machining on same surface of the spiral gear grinding portion), wherein the boundary portion (Fig. 3 38 and 22). (i.e before machining) and the corner portion are formed as being distinct from each other ( corner portion is 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b shows the corner is formed distinctly as the chamfer is formed separately using different machining), 
and wherein each of the at least one of the curved surface portion (Fig. 1 gear tooth 12), the boundary portion (Fig. 2 outer rim 14. (i.e before machining)., and the corner portion (Fig. 3 42b) is an evaluation portion that is configured so as to be able to measure evaluation items in order to evaluate influences on the multi-axis machine tool that is affected by one or more of a machining program, a numerical controller, and a machine. ([0027] The present invention resides in the computer modeling of the topography of a complex gear by using the data created by a gear inspection program and adapting this data to guide a robotic apparatus to carry out Such machining operations as deburring, chamfering, honing, reaming and polishing, [0029] This file is used with inspection devices such as the Hoffler-Zeiss machine to inspect finished gears for accuracy. Any necessary corrections that must be made in order to produce a Satisfactory gear are then carried out by modifying the machine Settings, Fig. 14 152 Measure and evaluate prototype gear using GAGE file and Hoffler machine, [0029] A test gear is then manufactured and evaluated)

Regarding claim 2, Arvin teaches the evaluation work piece according to claim 1, wherein the curved surface portion (Fig. 1 gear tooth 12) is formed to be a free curved surface ([0055] each gear tooth has a tooth profile comprising, generally, the geometric cross-section of a single gear tooth, [0053] The geometry of gear 10 is such that each gear tooth has a concave surface 22 and a convex surface 24 and is curved toe to heel). (i.e. the gear curve is not something expressed with a simple mathematical formula like a sphere or cylinder).

Regarding claim 5, Arvin teaches A non-transitory computer readable recording medium recording a machining program ([0029] GAGE program) 
 for instructing a computer serving as a numerical controller ([0030] computer controlled robotic arm on which is mounted a Selected machining tool) 
which drives a multi-axis machine tool ([0059] one such robot found useful for carrying out the preset invention is the LR Mate 200i 6-axis electric servo-driven robot) 
that includes three linear axes ([0030] X, y and Z coordinates) 
and one or more rotary axes ([0032] the chuck rotates to bring a next Section of the gear into position for machining and these operations are repeated until the gear tooth contours, toe-to-heel have been chamfered and deburred, [0061] tool holder 72 rotatably holds a machining tool 74).
so as to produce an evaluation work piece having a stage-shaped machined portion (fig. 2 outer rim 14, [0053] gear teeth 12 cut on an outer rim 14), a twisted machined portion extended in an upward direction (fig. 1 gear teeth) which is formed on the stage-shaped machined portion (Fig. 14 166 grind gear teeth using spiral bevel gear grinding machine, [0041] Fig. 2 showing the gear teeth), 
and the twisted machined portion makes contact with the stage-shaped machined portion at a multi-sided part, (Fig. 2 outer rim 14 as stage-shaped machine portion, Fig. 1 twisted machined portion as gear teeth 12, Fig. 2)
the twisted machined portion including a plurality of side surfaces that are each twisted in the upward direction (fig. 1 gear teeth)   so as to form curved surfaces in which a front surface of each of the plurality of side surfaces is changed in shape (([0029] A test gear is then manufactured and evaluated, Fig. 4 side surfaces as gear teeth, [0054] top land 38, Fig. 14  162 Chamfer and deburr gear using robotically-operated tool,  166 Grind gear teeth using spiral bevel gear grinding machine, 168 polish gear teeth, [0030] machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing). (i.e. looking at fig. 3 you can see the teeth are extended in an upward direction and have curved surfaces, the front side of the teeth top land 38 are grinded and polished which would change the shape),
the front surface also extending in the upward direction (front surface as top land 38, Fig. 4);
 and to execute processing in which an inclination of a tool is changed so as to form a free curved surface as a curved surface portion in the front surface of each of the plurality of side surfaces so as to extend in an upward direction ((Fig. 4 side surfaces as gear teeth, Fig.14  162 Chamfer and deburr gear using robotically-operated tool, [0063] As seen in FIG. 10, machining tool 74 is shown in two positions, 74A and 74B When machining profile chamfer 42 on gear tooth 12, tool 74 would be positioned in orientation 74A, when machining a chamfer on Surface 48 of gear tooth 32, tool 74 would be positioned in the orientation shown at 74B, [0033] This will require repositioning and reorientation of the machining tool to follow the gear contour and may make it desirable to keep the tool in a first orientation to machine Some Surfaces, then reposition the tool and machine the remaining Surfaces, Fig. 14 Polish gear teeth, [0055] each gear tooth has a tooth profile comprising, generally, the geometric cross-section of a single gear tooth, [0053] The geometry of gear 10 is such that each gear tooth has a concave surface 22 and a convex surface 24 and is curved toe to heel). (i.e. the gear curve is not something expressed with a simple mathematical formula like a sphere or cylinder).
processing in which, in a boundary portion of two regions of a flat surface (Fig. 3 22 and 38) (i.e. the prototype gear before machining is the boundary portion of a flat surface), for each of the two regions of the flat surface, machining is performed at a respectively different angles of the tool between the two regions (Fig. 3 22 and 38) 
 and processing in which an amount of movement of the rotary axis of the tool is set larger than an amount of movement of a tool tip point (Fig. 4 [0061] At the outermost end 70 of second arm segment 66, a tool holder 72 is mounted, [0059] A work table 52 supports a horizontal work Surface 54 to which a “table top' robot 56 and an indexable chuck 58 are mounted. [0030] X, y and Z coordinates with Sufficient Specificity to guide a machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing, [0061] arm 62, the motion of which is controlled by a central processing unit (not shown) using control Software provided by the manufacturer of table top robot 56, [0032] the chuck rotates to bring a next Section of the gear into position for machining, [0061]  tool holder 72 rotatably holds a machining tool 74, [0032] the chuck rotates to bring a next Section of the gear into position for machining, [0061]  tool holder 72 rotatably holds a machining tool 74). (i.e. indexable chuck 58 is rotated from one tooth to the next, the chuck 58 will have to rotate 360 degrees for the chamfering, while the tool holder 72 holding the tool will have less movement, look at Fig. 4) so as to form a corner portion at a boundary between two side surfaces of the plurality of side surfaces portion (corner portion as 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b))
wherein the boundary portion is formed in a front surface of the stage-shaped machined portion (fig. 2 outer rim 14), and the curved surface portion (Fig. 1 gear tooth 12)    and the corner portion (Fig. 14 148 Use CAGE file to generate cutting machine settings to cut prototype gear, [0076] At numeral 148 the settings are used to direct the gear cutting machine to manufacture a prototype gear from a metallic blank, corner portion is 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b)),
 are formed in the twisted machined portion (fig. 1 gear teeth, [0030] machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing ). (i.e. machining on same surface of the spiral gear grinding portion), wherein the boundary portion (Fig. 3 38 and 22). (i.e before machining) and the corner portion are formed as being distinct from each other ( corner portion is 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b shows the corner is formed distinctly as the chamfer is formed separately using different machining), 

and wherein each of the at least one of the curved surface portion (Fig. 1 gear tooth 12), the boundary portion (Fig. 2 outer rim 14. (i.e before machining)., and the corner portion (Fig. 3 42b) is an evaluation portion that is configured so as to be able to measure evaluation items in order to evaluate influences on the multi-axis machine tool that is affected by one or more of a machining program, a numerical controller, and a machine. ([0027] The present invention resides in the computer modeling of the topography of a complex gear by using the data created by a gear inspection program and adapting this data to guide a robotic apparatus to carry out Such machining operations as deburring, chamfering, honing, reaming and polishing, [0029] This file is used with inspection devices such as the Hoffler-Zeiss machine to inspect finished gears for accuracy. Any necessary corrections that must be made in order to produce a Satisfactory gear are then carried out by modifying the machine Settings, Fig. 14 152 Measure and evaluate prototype gear using GAGE file and Hoffler machine, [0029] A test gear is then manufactured and evaluated)

Regarding claim 6, Arvin teaches A non-transitory computer readable recording medium recording a data structure of CAD data in a control system which includes: a CAM device that generates a machining program based on the CAD data; and a numerical controller that drives, based on the machining program (Fig. 14 160 , Use GAGE file to model gear with CAD program and download to robot-controlling), 
a multi-axis machine tool ([0059] one such robot found useful for carrying out the preset invention is the LR Mate 200i 6-axis electric servo-driven robot)  
including three linear axes ([0030] X, y and Z coordinates) 
and one or more rotary axes ([0032] the chuck rotates to bring a next Section of the gear into position for machining and these operations are repeated until the gear tooth contours, toe-to-heel have been chamfered and deburred, [0061] tool holder 72 rotatably holds a machining tool 74).
so as to produce an evaluation work piece, wherein the data structure is provided for machining, in the evaluation work piece (Fig. 14 160 , Use GAGE file to model gear with CAD program and download to robot-controlling),  a stage-shaped machined portion (fig. 2 outer rim 14, [0053] gear teeth 12 cut on an outer rim 14) ; a twisted machined portion extended in an upward direction (fig. 1 gear teeth)  which is formed on the stage-shaped machined portion (Fig. 14 166 grind gear teeth using spiral bevel gear grinding machine, [0041] Fig. 2 showing the gear teeth), and the twisted machined portion makes contact with the stage-shaped machined portion at a multi-sided part (Fig. 2 outer rim 14 as stage-shaped machine portion, Fig. 1 twisted machined portion as gear teeth 12, Fig. 2), the twisted machined portion including
a plurality of side surfaces that are each twisted in the upward direction (fig. 1 gear teeth)  so as to form curved surfaces in which a front surface of each of the plurality of side surfaces is changed in shape, (Fig. 4 side surfaces as gear teeth, [0054] top land 38, Fig. 14  162 Chamfer and deburr gear using robotically-operated tool,  166 Grind gear teeth using spiral bevel gear grinding machine, 168 polish gear teeth, [0030] machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing). (i.e. looking at fig. 4 you can see the teeth are extended in an upward direction and have curved surfaces, the front side of the teeth top land 38 are grinded and polished which would change the shape.)
the front surface also extending in the upward direction (front surface as top land 38, Fig. 4)
and wherein the data structure is provided for machining of, in the evaluation work piece, a curved surface portion formed in the front surface of each of the plurality of side surfaces so as to extend in the upward direction (Fig. 4 side surfaces as gear teeth) in which an inclination of a tool is changed and which is formed with a free curved surface (Fig.14  162 Chamfer and deburr gear using robotically-operated tool, [0063] As seen in FIG. 10, machining tool 74 is shown in two positions, 74A and 74B When machining profile chamfer 42 on gear tooth 12, tool 74 would be positioned in orientation 74A, when machining a chamfer on Surface 48 of gear tooth 32, tool 74 would be positioned in the orientation shown at 74B, [0033] This will require repositioning and reorientation of the machining tool to follow the gear contour and may make it desirable to keep the tool in a first orientation to machine Some Surfaces, then reposition the tool and machine the remaining Surfaces, Fig. 14 Polish gear teeth, ([0055] each gear tooth has a tooth profile comprising, generally, the geometric cross-section of a single gear tooth, [0053] The geometry of gear 10 is such that each gear tooth has a concave surface 22 and a convex surface 24 and is curved toe to heel). (i.e. the gear curve is not something expressed with a simple mathematical formula like a sphere or cylinder).

a boundary portion of two regions of a flat surface (Fig. 3 22 and 38). (i.e. the prototype gear before machining is the boundary portion of a flat surface), each of the two regions of the flat surface is machined at a respectively different angle of the tool (Fig. 3 22 and 38).
and a corner portion (corner portion as 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b)), at a boundary between two side surfaces of the plurality of side surfaces (Fig. 14 148 Use CAGE file to generate cutting machine settings to cut prototype gear, [0076] At numeral 148 the settings are used to direct the gear cutting machine to manufacture a prototype gear from a metallic blank). (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the location of this is between two gear teeth ).

 in which an amount of movement of the rotary axis of the tool is larger than an amount of movement of a tool tip point ( Fig. 4 [0061] At the outermost end 70 of second arm segment 66, a tool holder 72 is mounted,  [0059] A work table 52 supports a horizontal work Surface 54 to which a “table top' robot 56 and an indexable chuck 58 are mounted. [0030] X, y and Z coordinates with Sufficient Specificity to guide a machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing, [0061] arm 62, the motion of which is controlled by a central processing unit (not shown) using control Software provided by the manufacturer of table top robot 56, [0032] the chuck rotates to bring a next Section of the gear into position for machining, [0061]  tool holder 72 rotatably holds a machining tool 74). (i.e. indexable chuck 58 is rotated from one tooth to the next, the chuck 58 will have to rotate 360 degrees for the chamfering, while the tool holder 72 holding the tool will have less movement, look at Fig. 4).
wherein the boundary portion is formed in a front surface of the stage-shaped machined portion (fig. 2 outer rim 14), and the curved surface portion (Fig. 1 gear tooth 12)    and the corner portion (Fig. 14 148 Use CAGE file to generate cutting machine settings to cut prototype gear, [0076] At numeral 148 the settings are used to direct the gear cutting machine to manufacture a prototype gear from a metallic blank, corner portion is 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b)),
 are formed in the twisted machined portion (fig. 1 gear teeth, [0030] machining tool mounted to a robotic control arm to carry out accurately a finishing operation Such as deburring, chamfering, grinding, reaming, honing or polishing ). (i.e. machining on same surface of the spiral gear grinding portion), wherein the boundary portion (Fig. 3 38 and 22). (i.e before machining) and the corner portion are formed as being distinct from each other ( corner portion is 42b [0057] a convex Segment 42b extending along the intersection of convex Surface 22 and top land 38, chamfer 42b, Fig.14  Chamfer and deburr gear using robotically-operated tool. (i.e. two surfaces coming together make a corner which is shown in Fig. 3 element 22 and 38, and the chamfer on 42b shows the corner is formed distinctly)), 
and wherein each of the at least one of the curved surface portion (Fig. 1 gear tooth 12), the boundary portion (Fig. 2 outer rim 14. (i.e before machining)., and the corner portion (Fig. 3 42b) is an evaluation portion that is configured so as to be able to measure evaluation items in order to evaluate influences on the multi-axis machine tool that is affected by one or more of a machining program, a numerical controller, and a machine. ([0027] The present invention resides in the computer modeling of the topography of a complex gear by using the data created by a gear inspection program and adapting this data to guide a robotic apparatus to carry out Such machining operations as deburring, chamfering, honing, reaming and polishing, [0029] This file is used with inspection devices such as the Hoffler-Zeiss machine to inspect finished gears for accuracy. Any necessary corrections that must be made in order to produce a Satisfactory gear are then carried out by modifying the machine Settings, Fig. 14 152 Measure and evaluate prototype gear using GAGE file and Hoffler machine, [0029] A test gear is then manufactured and evaluated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arvin (US20050171631), further in view of Otsuki et al. (US20120187890, herein Otsuki). 
Regarding claim 4, Arvin teaches The evaluation work piece according to claim 1, wherein the multi-axis machine tool ([0059] one such robot found useful for carrying out the preset invention is the LR Mate 200i 6-axis electric servo-driven robot) 
 is a machine tool of a table 19P00112USO(FANF-694)35 rotation type in which a table…is rotationally moved ([0032] the chuck rotates to bring a next Section of the gear into position for machining, [0059] Fig. 4 A work table 52 supports a horizontal work Surface 54 to which a “table top' robot 56 and an indexable chuck 58 are mounted), 
a machine tool of a mixed type in which a head is rotationally moved  ([0061]  tool holder 72 rotatably holds a machining tool 74) or a machine tool of a head rotation type in which a head is linearly moved and is rotationally moved. 
Arvin does not teach is linearly moved …and in which a table is linearly moved.
Otsuki teaches is linearly moved …and in which a table is linearly moved ([0044] three-axis machine tool in which a tool or a table moves by the operation of linear axes, X, Y, and Z axes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arvin’s teaching of a multi-axis machine tool that has a table which is rotationally moved with Otsuki’s teaching of a table which is linearly moved. The combined teaching provides an expected result of a table which can rotationally and linearly move. Therefore, one of ordinary skill in the art would be motivated to have more flexibility in moving the work piece to optimize the machining process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183